Exhibit 10.3

AEP INDUSTRIES INC.

Form of Restricted Stock Award Agreement

Under 2013 Omnibus Incentive Plan

Participant:

Grant Date:

Number of Shares of Restricted Stock in Award:

1. Grant Of Restricted Stock Award. AEP Industries Inc. (the “Company”), as
permitted by the AEP Industries Inc. 2013 Omnibus Incentive Plan (the “Plan”),
hereby grants to the Participant (identified above), a Restricted Stock Award
(this “Award”) for the number of shares of the Company’s common stock set forth
above (the “Restricted Stock”), as of the Grant Date set forth above. This Award
shall be pursuant to and subject to all of the terms and conditions of this
Award Agreement (this “Agreement”) and the Plan, the provisions of which are
incorporated herein. Capitalized terms not defined herein have the meanings
ascribed to such terms in the Plan.

2. Vesting. The Restricted Stock will vest in full on the first anniversary of
the Grant Date (the “Vesting Date”), subject to Participant’s continued service
to the Company through the Vesting Date.

3. Termination Of Services; Forfeiture. Notwithstanding any other provision of
this Agreement:

(a) Termination for Any Reason. Any unvested shares of Restricted Stock subject
to this Award shall be immediately canceled and forfeited if the Participant’s
services with the Company or a Subsidiary are terminated for any reason.

(b) Discretion to Accelerate. Notwithstanding the provisions of Section 3(a)
hereof, the Committee retains the right to accelerate the vesting of all or a
portion of the shares of Restricted Stock subject to this Award.

4. Change In Control. The Committee may in its discretion accelerate the vesting
of all or a portion of the shares of Restricted Stock upon the occurrence of a
Change in Control.

5. Section 83(B). If the Participant properly elects (as required by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the Fair Market Value of such shares of Restricted Stock, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind

 

1



--------------------------------------------------------------------------------

required by law to be withheld with respect to the Restricted Stock. The
Participant acknowledges that it is the Participant’s sole responsibility, and
not the Company’s, to file timely and properly the election under Section 83(b)
of the Code and any corresponding provisions of state tax laws if the
Participant elects to make such election, and the Participant agrees to provide
the Company with a copy of any such election within 10 calendar days of making
such an election.

6. Rights As Stockholder. Except for the potential forfeitability of the
Restricted Stock before the lapse of restrictions set forth in Section 2 hereof,
the Participant has all rights of a stockholder (including voting and dividend
rights) commencing on the date of the Company’s book entry evidencing the grant
of Restricted Stock under this Agreement. With respect to any dividends that are
paid with respect to the Restricted Stock between the date of this Agreement and
the end of any applicable Period of Restriction, such dividends (whether payable
in cash or shares) shall be subject to the same restrictions as the Restricted
Stock, including any forfeiture provisions described in Section 3 hereof.

7. Restrictions on Transfer. The Participant may not sell, assign, transfer,
pledge, hypothecate, mortgage or otherwise dispose of, by gift or otherwise, or
in any way encumber all or any of the Restricted Stock granted hereby until such
time as such Restricted Stock becomes vested pursuant to the provisions of this
Agreement.

8. Consent to Transfer of Personal Data. In administering the Plan, or to comply
with applicable legal, regulatory, tax, or accounting requirements, it may be
necessary for the Company to transfer certain Participant data to an affiliate
or to its outside service providers or governmental agencies. By accepting this
Award, the Participant consents, to the fullest extent permitted by law, to the
use and transfer, electronically or otherwise, of the Participant’s personal
data to such entities for such purposes.

9. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.

10. Entire Agreement; Amendment; Survival; Assignment. The terms, conditions and
restrictions set forth in the Plan and this Agreement constitute the entire
understanding between the parties hereto regarding this Award and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof. This Agreement may be amended by a subsequent
writing (including e-mail or other electronic form) agreed to between the
Company and the Participant. Section headings herein are for convenience only
and have no effect on the interpretation of this Agreement. The provisions of
this Agreement that are intended to survive a Participant’s termination of
service shall survive such date. The Company may assign this Agreement and its
rights and obligations hereunder to any Affiliate.

 

2



--------------------------------------------------------------------------------

11. No Right to Continued Service. This Award does not confer on the Participant
any right to continue to provide services to the Company or interfere in any way
with the right of the Company to determine the terms of the Participant’s status
as a service provider to the Company.

12. Resale Restrictions. The Company currently has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Stock. The Company intends to maintain this registration but has
no obligation to do so. If the registration ceases to be effective, you will not
be able to transfer or sell Stock issued to you pursuant to this Award unless an
exemption from registration under applicable securities laws is available. You
agree that any resale by you of the shares of Stock issued pursuant to this
Award shall comply in all respects with the requirements of all applicable
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and the respective rules and
regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue the Stock or
permit the resale of any Stock if such issuance or resale would violate any such
requirements.

13. Restrictive Covenants; Compensation Recovery. By signing this Agreement,
Participant acknowledges and agrees that the Restricted Stock subject to this
Award or any Award previously granted to Participant by the Company or an
Affiliate shall (1) be subject to forfeiture as a result of the Participant’s
violation of any agreement with the Company regarding non-competition,
non-solicitation, confidentiality, inventions and/or other restrictive covenants
(the “Restricted Covenant Agreements”), and (2) shall be subject to forfeiture
and/or recovery under any compensation recovery policy that may be adopted from
time to time by the Company or any of its Affiliates. For avoidance of doubt,
compensation recovery rights to shares (including shares acquired under
previously granted equity awards) shall extend to the proceeds realized by the
Participant due to the sale or other transfer of shares. The Participant’s prior
execution of the Restricted Covenant Agreements was a material inducement for
the Company’s grant of this Award.

14. Conflict. This Agreement is subject to the terms and provisions of the Plan,
including but not limited to the adjustment provisions under Section 13 of the
Plan. In the event of a conflict between the Plan and this Agreement, the
documents shall control in that order (that is, the Plan and then this
Agreement). All interpretations or determinations of the Committee shall be
binding and conclusive upon the Participant and his legal representatives on any
question arising hereunder or under the Plan.

 

3



--------------------------------------------------------------------------------

15. Notices. All notices hereunder shall be delivered or mailed to the following
addresses:

If to the Company:

AEP Industries Inc.

Attention: Secretary

95 Chestnut Ridge Road

Montvale, NJ 07645-1801

If to the Participant:

To the address set forth in the signature block below, or such other address
that the Company has on file from time to time.

Such address may be changed at any time provided notice of such change is
furnished in advance to the Participant.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which shall
constitute one document.

17. Governing Law. This Agreement shall be legally binding and shall be executed
and construed and its provisions enforced and administered in accordance with
the laws of the State of New Jersey, without regard to its choice of law or
conflict of law provisions that would cause the application of the laws of any
jurisdiction other than the State of New Jersey.

SIGNATURE PAGE FOLLOWS

 

4



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

            AEP INDUSTRIES INC. Dated: [month and date], [year]     By:  

 

    Name:  

 

    Title:  

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
PLAN, WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON
PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE
COMPANY OR ANY AFFILIATE, NOR INTERFERES IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE COMPANY’S OR ANY AFFILIATE’S RIGHT TO TERMINATE PARTICIPANT’S SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

BY SIGNING BELOW, PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND
REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND PROVISIONS OF THE
PLAN. PARTICIPANT ACCEPTS THIS AWARD SUBJECT TO ALL OF THE TERMS AND PROVISIONS
OF THIS AGREEMENT AND THE PLAN. PARTICIPANT HAS REVIEWED THE PLAN AND THIS
AGREEMENT IN THEIR ENTIRETY. PARTICIPANT AGREES TO ACCEPT AS BINDING, CONCLUSIVE
AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.

 

            PARTICIPANT Dated: [month and date], [year]     By:  

 

    Name:  

 

    Address:  

 

     

 